DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendments, filed 02-November-2021, have been entered. Claims 1, 7, 13 and 25 have been amended, and claims 1-26 are currently pending.
Response to Arguments
Applicant’s arguments, see Remarks pp. 8-20, filed 02-November-2021, with respect to the rejections of claims 1-26 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Kapoor et al. (Patent No. US 10,599,678 B2, hereinafter “Kapoor2”, which is to be distinguished with Kapoor US 2017/0116307 A1 which was cited in the previous Office Action).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 5, 6, 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kapoor2.
	Regarding claim 1, Kapoor2 teaches:
receiving, at an analytics engine, data associated with use of a content item in a content management system (Kapoor2 – the usage analysis module is configured to automatically analyze queries on the source database based on a usage analysis technique to identify one or more of (i) entities and columns, (ii) entity keys, (iii) relationships between and within entities, (iv) measures, (v) workflow attributes, (vi) an update frequency associated with the entities and columns of the source database 114 in Fig. 1 (i.e. use of a content item), and (vii) grouping of updates of entities and columns for defining, refining or validating the star schema [Col. 9 lines 52-60].) 
measuring, by the analytics engine and based on the received data, a use of content management system resources utilized for maintaining the content item in the content management system, the maintaining the content item including at least one of storing the content item in a database and processing the content item in response to interactions with one or more application processes operating on the content management system (Kapoor2 – the data profiling module includes a data type assigning, by the analytics engine and based at least in part on the measured use of the content management system resources, values of a usage metric to the content item, the usage metric providing an indication that the content management system resources utilized for maintaining the content item are to be adjusted in comparison to other content items being maintained by the content management system (Kapoor2 – the rank determining module is configured to gather rankings (i.e. values of a usage metric) of one or more of (i) columns, (ii) entities, (iii) candidate measures, (iv) candidate relationships, (v) workflow candidate attributes, (vi) candidate entity keys from the 
and generating, by the analytics engine, a database schema having a plurality of dimensions for a plurality of user groups, the database schema being defined based on the use of the content item by one or more members of the plurality of user groups and the values of the usage metric assigned to the content item based on an analysis of access frequency or popularity of the content item being accessed by a first set of users in a first user group and a second set of users in a second user group, and the defined database schema being generated based on at least a first usage metric associated with the first group and a second usage metric associated with the second group (Kapoor2 – the automated star schema generation module is configured to automatically group the facts and the dimensions within (i) a source entity, or (ii) a set of related entities of the entities to determine a star schema for the source database. The automated star schema generation module is further configured to (a) suggest facts by analyzing frequently updated numeric columns from the columns (i.e. use of content item), (b) suggest dimensions by analyzing non-numeric columns from the columns that are infrequently updated and that are linked to the facts by foreign keys, and (c) grouping the facts and the dimensions within (i) a source entity, or (ii) a set of related entities of the entities to create a star schema for the source database of individuals or groups), or an ID which is a foreign key to such a record for capturing names, the correlated attributes is categorized as an ownership attributes [Col. 13 lines 1-5]. Ownership tracking attributes are determined based on names of individuals or groups, and/or a foreign key [Col. 13 lines 21-23]. Examiner interprets that an ownership attribute discloses a user group, and several ownership attributes disclose a plurality of user groups. Also see Col. 19 lines 54-64, where the measure determining module automatically suggests workflow specific measures and workflow correlated attributes specific measures that are selected from a group includes of (i) temporal measures based on temporal attributes and the workflow stage, (ii) progress tracking measures based on progress tracking attributes and the workflow stage, (iii) priority related measures based on priority related attributes and the workflow stage, or (iv) ownership related measures based on ownership related attributes and the workflow stage.)
Regarding claim 2, Kapoor2 teaches:
wherein the database schema is configured, by the analytics engine, based on the usage metric assigned to the content item according to different types of user interaction with the content item determined based on user-related events compromising at least one or more of opening, modifying, saving, creating a new version, closing, deleting, moving, or updating of the content item by one or more users in the user group (Kapoor2 – the usage analysis module may be configured to (i) determine numeric non key columns that are frequently updated (i.e. modifying) to indicate candidate facts [Col. 10 lines 30-43].)
Regarding claim 3, Kapoor2 teaches:
wherein the database schema is configured to increase an efficiency of access to the content item having a usage metric indicative that the content item requires increased content management system resources to be maintained compared to other content items maintained by the content management system (Kapoor2 – the star schema for the source database is defined, refined and validated by compiling ranked inputs of the usage analysis and data profiling [Col. 23 lines 35-37]. The rank determining module is configured to gather rankings (i.e. values of a usage metric) of one or more of (i) columns, (ii) entities, (iii) candidate measures, (iv) candidate relationships, (v) workflow candidate attributes, (vi) candidate entity keys from the usage analysis module and/or the data profiling module [Col. 14 lines 17-25].)

wherein the content management system resources include computer resources (Kapoor2 – the computer system further includes a memory that stores instructions and a processor configured by the instructions to execute the data warehouse star schema system [Col. 7 lines 28-33].)
Regarding claim 6, Kapoor2 teaches:
wherein the content management system resources include human resources (Kapoor2 – Fig. 1 is a system view illustrating a user interacting with a data warehouse star schema system using a computer system for defining a data warehouse schema for a source database linked to the computer system [Col. 7 lines 28-33].)
Regarding claim 11, Kapoor2 teaches:
wherein the database schema causes generation of tables that include foreign keys linking to tables of the database (Kapoor2 – the automated star schema generation module creates new dimension tables for specialized entities [Col. 14 lines 6-8]. Note that warehousing requires data to be described in a dimensional model, which includes star schemas with a central fact table linked to dimension tables [Col. 1 lines 21-24]. Also see [Col. 8 lines 17-22], where dimensions are linked to facts by foreign keys.)
Regarding claim 12, Kapoor2 teaches:
wherein the foreign keys are row-specific (Kapoor2 – the automated star schema generation module creates new dimension 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kapoor2 in view of Fisher, III et al. (Pub. No. US 2008/0288629 A1, hereinafter “Fisher”).
Regarding claim 4, Kapoor2 does not appear to teach:
wherein the usage metric associated with a content item provides an indication of an entity that created the content item
However, Fisher teaches:
wherein the usage metric associated with a content item provides an indication of an entity that created the content item (Fisher – usage tracking servers can administer rights and ownership of various content to be distributed to users. Based on reported content usage, usage tracking server can calculate and distribute royalties to content owners (i.e. entity that created the content item) [0019].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Kapoor2 and Fisher before them, to modify the system of Kapoor2 of receiving data associated with use of a content item in a content management system, measuring a use of content management system resources utilized for maintaining the content item, the maintaining the content item including at least one of storing the content item in a database and processing the content item in response to interactions with one or more application processes operating on the content management system, assigning values of a usage metric to the content item, the usage metric providing .
Claims 7, 10, 13-15, 17-19, 22-26 is rejected under 35 U.S.C. 103 as being unpatentable over Kapoor2 in view of Johnstone et al. (Pub. No. US 2017/0272336 A1, hereinafter “Johnstone”).
Regarding claim 7, Kapoor2 teaches:
measuring the content item usage, by the first user group and the second user group, to determine usage attributes to optimize the data base schema for the content item (Kapoor2 – the usage analysis module is configured to automatically analyze queries on the source database based on a usage analysis technique to of individuals or groups), or an ID which is a foreign key to such a record for capturing names, the correlated attributes is categorized as an ownership attributes [Col. 13 lines 1-5]. Ownership tracking attributes are determined based on names of individuals or groups, and/or a foreign key [Col. 13 lines 21-23]. Examiner interprets that an ownership attribute discloses a user group, and several ownership attributes disclose a plurality of user groups.)
generating a first [user group] database schema for the content item based on the usage of the content item (Kapoor2 – the automated star schema generation module is configured to automatically group the facts and the dimensions within (i) a source entity, or (ii) a set of related entities of the entities to determine a star schema for the source database. The automated star schema generation module is further configured to (a) suggest facts by frequently updated numeric columns from the columns (i.e. use of content item), (b) suggest dimensions by analyzing non-numeric columns from the columns that are infrequently updated and that are linked to the facts by foreign keys, and (c) grouping the facts and the dimensions within (i) a source entity, or (ii) a set of related entities of the entities to create a star schema for the source database [Col. 13 lines 57-67, Col. 14 lines 1-16].)
and generating a second [user group] database schema for the content item based on the usage of the content item (Kapoor2 – the automated star schema generation module is configured to automatically group the facts and the dimensions within (i) a source entity, or (ii) a set of related entities of the entities to determine a star schema for the source database. The automated star schema generation module is further configured to (a) suggest facts by analyzing frequently updated numeric columns from the columns (i.e. use of content item), (b) suggest dimensions by analyzing non-numeric columns from the columns that are infrequently updated and that are linked to the facts by foreign keys, and (c) grouping the facts and the dimensions within (i) a source entity, or (ii) a set of related entities of the entities to create a star schema for the source database [Col. 13 lines 57-67, Col. 14 lines 1-16].)
Kapoor2 does not appear to teach:
assigning one or more users of the content management system to a first user group or the second user group based on at least one shared characteristic
first user group
by the first user group
by the second user group
However, Johnstone teaches:
assigning one or more users of the content management system to a first user group or the second user group based on at least one shared characteristic (Johnstone – the data collector may send queries to various network components to discover permissions (e.g., permission structures, such as groups, members of each group, permissions associated with each group, etc.) [0047]. The enterprise may assign role-based identities to employees (i.e. create user groups) to simplify and streamline access to corporate resources. For example, an executive in a business unit of an enterprise may have a role-based identity that automatically grants the executive with access to particular corporate resources, such as access to sensitive data or access to particular services [0068]. Examiner interprets that the shared characteristic is the permission associated with each group.)
first user group (Johnstone – the data collector may send queries to various network components to discover permissions (e.g., permission structures, such as groups, members of each group, permissions 
by the first user group (Johnstone – the data collector may determine the data schemas associated with the different types of usage data that is being collected. In some cases, one or more of the schemas may be provided when the data collector is installed. The data collector may send queries to different components requesting one or more of the schemas. The data collector may use one or more schemas to determine the schema of a particular type of the usage data [0080]. A permission model, including permissions associated with the usage data, may be determined. For example, the data collector may determine the permission model 224, e.g. which groups (e.g. supervisor group, manager group, etc.) have access to which usage data [0081].)
by the second user group (Johnstone – the data collector may determine the data schemas associated with the different types of usage data that is being collected. In some cases, one or more of the schemas may be provided when the data collector is installed. The data collector may send queries to different components requesting one or more of the schemas. The data collector may use one or more 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Kapoor2 and Johnstone before them, to modify the system of Kapoor2 of receiving data associated with use of a content item in a content management system, measuring a use of content management system resources utilized for maintaining the content item, the maintaining the content item including at least one of storing the content item in a database and processing the content item in response to interactions with one or more application processes operating on the content management system, assigning values of a usage metric to the content item, the usage metric providing an indication that the content management system resources utilized for maintaining the content item are to be adjusted in comparison to other content items being maintained by the content management system and generating a database schema having a plurality of dimensions for a plurality of user groups, the database schema being defined based on the use of the content item by one or more members of the plurality of user groups and the values of the usage metric assigned to the content item based on an analysis of access frequency or popularity of the content item being accessed by a first set of users in a first user group and a second set of users in a second user group, the defined database schema being 
Regarding claim 10, Kapoor2 does not appear to teach:
wherein the shared characteristic includes a role of the users
However, Johnstone teaches:
wherein the shared characteristic includes a role of the users (Johnstone - The enterprise may assign role-based identifies to employees to simplify and streamline access to corporate resources. For example, an executive in a business unit of an enterprise may have a role-based identity that automatically grants the executive with access to particular corporate resources, such as access to sensitive data or access to particular services [0068].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Kapoor2 
Regarding claim 13, Kapoor2 teaches:
receiving, at an analytics engine, data associated with use of a content item in a content management system (Kapoor2 – the usage analysis module is configured to automatically analyze queries on the source database based on a usage analysis technique to identify one or more of (i) entities and columns, (ii) entity keys, (iii) relationships between and within entities, (iv) measures, (v) workflow attributes, (vi) an update frequency associated with the entities and columns of the source database 114 in Fig. 1 (i.e. use of a content item), and (vii) grouping of updates of entities and columns for defining, refining or validating the star schema [Col. 9 lines 52-60].) 
measuring, by the analytics engine and based on the received data, a use of content management system resources required for maintaining the content item maintained in the content management system, the maintaining the content item including at least storing the content item in a database and processing the content item in response to interactions with one or more application processes operating on the content management system (Kapoor2 – the data profiling module includes a data type length identification module which is configured to 
assigning, based at least in part on the measured use of content management system resources, values of a usage metric to the content item, the usage metric providing an indication of the content management system resources required for maintaining the content item
generating, by the analytics engine, a database schema having a plurality of dimensions for a user group, the database schema being defined based on the use of the content item by one or more members of the user group and the values of the usage metric assigned to the content item based on an analysis of access frequency or popularity of the content item (Kapoor2 – the automated star schema generation module is configured to automatically group the facts and the dimensions within (i) a source entity, or (ii) a set of related entities of the entities to determine a star schema for the source database. The automated star schema generation module is further configured to (a) suggest facts by analyzing frequently updated numeric columns from the columns (i.e. use of content item), (b) suggest dimensions by analyzing non-numeric columns from the columns that are infrequently updated and that are linked to the facts by foreign keys, and (c) grouping the facts and the dimensions within (i) a source entity, or (ii) a set of related entities of the entities to create a star schema for the source database [Col. 13 lines 57-67, Col. 14 lines 1-16]. Ranking inputs are compiled to define the star schema for the source database (i.e. values of the usage metric, see above limitation and rank determining module functionality) [Col. 23 lines 35-37]. The usage analysis module may identify workflow-correlated attributes such as (i) ownership attributes and (ii) priority attributes using queries with group by columns [Col. 11 lines 12-15]. If the correlated attribute is a string column sized for of individuals or groups), or an ID which is a foreign key to such a record for capturing names, the correlated attributes is categorized as an ownership attributes [Col. 13 lines 1-5]. Ownership tracking attributes are determined based on names of individuals or groups, and/or a foreign key [Col. 13 lines 21-23]. Examiner interprets that an ownership attribute discloses a user group, and several ownership attributes disclose a plurality of user groups. Also see Col. 19 lines 54-64, where the measure determining module automatically suggests workflow specific measures and workflow correlated attributes specific measures that are selected from a group includes of (i) temporal measures based on temporal attributes and the workflow stage, (ii) progress tracking measures based on progress tracking attributes and the workflow stage, (iii) priority related measures based on priority related attributes and the workflow stage, or (iv) ownership related measures based on ownership related attributes and the workflow stage.)
and the defined database schema being configured such that the plurality of dimensions respectively represent usage attributes associated with the usage metric for the content item, the usage attributes being utilized to optimize the data base schema based on the use of the content management system resources associated with maintaining the content item (Kapoor2 – the data warehouse star schema system may further (i) automatically determine facts by analyzing frequently updated numeric columns from the columns, and/or (ii) automatically determine dimensions by analyzing non-numeric columns from the columns that are infrequently updated and that are linked to the facts by foreign keys [Col. 8 lines 17-22]. The automated star schema generation module is configured to automatically group the facts and the dimensions within (i) a source entity, or (ii) a set of related entities of the entities to determine a star schema for the source database. The automated star schema generation module is further configured to (a) suggest facts by analyzing frequently updated numeric columns from the columns (i.e. use of content item), (b) suggest dimensions by analyzing non-numeric columns from the columns that are infrequently updated and that are linked to the facts by foreign keys, and (c) grouping the facts and the dimensions within (i) a source entity, or (ii) a set of related entities of the entities to create a star schema for the source database [Col. 13 lines 57-67, Col. 14 lines 1-16]. The star schema is defined, refined, or validated for the source database based on ranked inputs of the usage analysis and data profiling [Col. 23 lines 35-37].)
and transmitting the database schema to the content management system for implementation in the database of the content management system
wherein the database schema in the database of the content management system is implemented (Kapoor2 - the star schema is defined, refined, or validated for the source database based on ranked inputs of the usage analysis and data profiling [Col. 23 lines 35-37].)
to include one or more fact tables configured to reference one or more dimension tables comprising descriptive attributes for supporting query constraining or query filtering to optimize access to content stored in the content management system (Kapoor2 – warehousing requires data to be described in a dimensional model, which includes star schemas with central fact table linked to dimension tables [Col. 1 lines 21-24]. The automated star schema generation module creates new dimension tables for specialized entities [Col. 14 lines 6-9].)
Kapoor2 does not appear to teach:
being accessed by different users with common characteristics in the user group,
However, Johnstone teaches:
being accessed by different users with common characteristics in the user group, (Johnstone - the data collector may collect the employee usage (i.e. access) data from a variety of corporate resources, such as applications, appliances, and devices [0021]. The data collector may send queries to various network components to discover permissions (e.g., permission structures, such as groups, 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Kapoor2 and Johnstone before them, to modify the system of Kapoor2 of receiving data associated with use of a content item in a content management system, measuring a use of content management system resources required for maintaining the content item maintained in the content management system, the maintaining the content item including at least storing the content item in a database and processing the content item in response to interactions with one or more application processes operating on the content management system, assigning, based at least in part on the measured use of content management system resources, values of a usage metric to the content item, the usage metric providing an indication of the content management system resources required for maintaining the content item, generating, by the analytics engine, a database schema having a plurality of dimensions for a user group, the database schema being defined based on the use of the content item by one or more members of the user group and the values of the usage metric assigned to the content item based on an analysis of access frequency or popularity of the content item and the defined database schema being 
Regarding claim 14, Kapoor2 teaches:
wherein the database schema facilitates access to the content item based on the usage metric assigned to the content item (Kapoor2 – the usage analysis module may identify the update frequency for different entities that are used to separate dimensions, which are infrequently updated (e.g. once in several weeks or months) from facts, which are frequently updates (e.g. daily or even more frequently) [Col. 10 lines 35-39]. Defining, refining or validating a star schema for a source database includes automatically determining 
Regarding claim 15, Kapoor2 teaches:
wherein the database schema is configured to increase an efficiency of access to the content item having a usage metric indicative that the content item requires increased content management system resources to be maintained compared to other content items maintained by the content management system (Kapoor2 – the usage analysis module may identify the update frequency for different entities that are used to separate dimensions, which are infrequently updated (e.g. once in several weeks or months) from facts, which are frequently updates (e.g. daily or even more frequently) [Col. 10 lines 35-39]. Defining, refining or validating a star schema for a source database includes automatically determining ranking based on the usage analysis technique and data profiling technique [Col. 2 lines 8-29].) 
Regarding claim 17, Kapoor2 teaches:
wherein the content management system resources include computer resources (Kapoor2 – the computer system further includes a memory that stores instructions and a processor configured by the instructions to execute the data warehouse star schema system [Col. 7 lines 28-33].) 
Regarding claim 18, Kapoor2 teaches:
wherein the content management system resources include human resources (Kapoor2 – Fig. 1 is a system view illustrating a user interacting with a data warehouse star schema system using a computer system for defining a data warehouse schema for a source database linked to the computer system [Col. 7 lines 28-33].) 
Regarding claim 19, Kapoor2 teaches:
measuring a usage, of the content item, by the user group (Kapoor2 – the usage analysis module is configured to automatically analyze queries on the source database based on a usage analysis technique to identify one or more of (i) entities and columns, (ii) entity keys, (iii) relationships between and within entities, (iv) measures, (v) workflow attributes, (vi) an update frequency associated with the entities and columns of the source database 114 in Fig. 1 (i.e. use of a content item), and (vii) grouping of updates of entities and columns for defining, refining or validating the star schema [Col. 9 lines 52-60]. The usage analysis module may identify workflow-correlated attributes such as (i) ownership attributes and (ii) priority attributes using queries with group by columns [Col. 11 lines 12-15]. If the correlated attribute is a string column sized for capturing names (of individuals or groups), or an ID which is a foreign key to such a record for capturing names, the correlated attributes is categorized as an ownership attributes [Col. 13 lines 1-5]. Ownership tracking attributes are determined based on names of individuals or groups, and/or a foreign key [Col. 13 lines 21-23]. Examiner interprets that an ownership 
and, generating a [user group] database schema for the content item based on the usage of the content item (Kapoor2 – the automated star schema generation module is configured to automatically group the facts and the dimensions within (i) a source entity, or (ii) a set of related entities of the entities to determine a star schema for the source database. The automated star schema generation module is further configured to (a) suggest facts by analyzing frequently updated numeric columns from the columns (i.e. use of content item), (b) suggest dimensions by analyzing non-numeric columns from the columns that are infrequently updated and that are linked to the facts by foreign keys, and (c) grouping the facts and the dimensions within (i) a source entity, or (ii) a set of related entities of the entities to create a star schema for the source database [Col. 13 lines 57-67, Col. 14 lines 1-16].)
Kapoor2 does not appear to teach:
assigning users of the content management system to a user group based on at least one shared characteristic of the users
user group
by the user group
However, Johnstone teaches:
assigning users of the content management system to a user group based on at least one shared characteristic of the users 
user group (Johnstone – the data collector may send queries to various network components to discover permissions (e.g., permission structures, such as groups, members of each group, permissions associated with each group, etc.) [0047]. The enterprise may assign role-based identifies to employees to simplify and streamline access to corporate resources. For example, an executive in a business unit of an enterprise may have a role-based identity that automatically grants the executive with access to particular corporate resources, such as access to sensitive data or access to particular services [0068].)  
by the user group (Johnstone – the data collector may determine the data schemas associated with the different types of usage data that is being collected. In some cases, one or more of the schemas may be provided when the data collector is installed. The data collector may 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Kapoor2 and Johnstone before them, to modify the system of Kapoor2 of receiving data associated with use of a content item in a content management system, measuring a use of content management system resources required for maintaining the content item maintained in the content management system, the maintaining the content item including at least storing the content item in a database and processing the content item in response to interactions with one or more application processes operating on the content management system, assigning, based at least in part on the measured use of content management system resources, values of a usage metric to the content item, the usage metric providing an indication of the content management system resources required for maintaining the content item, generating, by the analytics engine, a database schema having a plurality of dimensions for a user group, the database schema being defined based on the use of the content item by one or more members of the user group and the values of the usage metric assigned to the content item based on an analysis of access 
Regarding claim 22, Kapoor2 does not appear to teach:
wherein the shared characteristic includes a role of the users
However, Johnstone teaches:
wherein the shared characteristic includes a role of the users (Johnstone - The enterprise may assign role-based identifies to 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Kapoor2 and Johnstone before them, to modify the system of Kapoor2 of receiving data associated with use of a content item in a content management system, measuring a use of content management system resources required for maintaining the content item maintained in the content management system, the maintaining the content item including at least storing the content item in a database and processing the content item in response to interactions with one or more application processes operating on the content management system, assigning, based at least in part on the measured use of content management system resources, values of a usage metric to the content item, the usage metric providing an indication of the content management system resources required for maintaining the content item, generating, by the analytics engine, a database schema having a plurality of dimensions for a user group, the database schema being defined based on the use of the content item by one or more members of the user group and the values of the usage metric assigned to the content item based on an analysis of access frequency or popularity of the content item being accessed by different users with common characteristics in the user group and the defined database schema being configured such that the plurality of dimensions respectively represent usage 
Regarding claim 23, Kapoor2 teaches:
wherein the database schema causes generation of tables that include foreign keys linking to tables of the database (Kapoor2 – the automated star schema generation module creates new dimension tables for specialized entities [Col. 14 lines 6-8]. Note that warehousing requires data to be described in a dimensional model, which includes star schemas with a central fact table linked to 
Regarding claim 24, Kapoor2 teaches:
wherein the foreign keys are row-specific (Kapoor2 – the automated star schema generation module creates new dimension tables for specialized entities [Col. 14 lines 6-8]. Note that warehousing requires data to be described in a dimensional model, which includes star schemas with a central fact table linked to dimension tables [Col. 1 lines 21-24]. Also see [Col. 8 lines 17-22], where dimensions are linked to facts by foreign keys.)
Regarding claim 25, Kapoor2 teaches:
wherein the defined database schema is generated based on at least a first usage metric associated with a first group and a second usage metric associated with a second group (Kapoor2 – the automated star schema generation module is configured to automatically group the facts and the dimensions within (i) a source entity, or (ii) a set of related entities of the entities to determine a star schema for the source database. The automated star schema generation module is further configured to (a) suggest facts by analyzing frequently updated numeric columns from the columns (i.e. use of content item), (b) suggest dimensions by analyzing non-numeric columns from the columns that are infrequently updated and that are linked to the facts by foreign keys, and (c) grouping the facts and the dimensions within (i) a source entity, or (ii) a set of related of individuals or groups), or an ID which is a foreign key to such a record for capturing names, the correlated attributes is categorized as an ownership attributes [Col. 13 lines 1-5]. Ownership tracking attributes are determined based on names of individuals or groups, and/or a foreign key [Col. 13 lines 21-23]. Examiner interprets that an ownership attribute discloses a user group, and several ownership attributes disclose a plurality of user groups. Also see Col. 19 lines 54-64, where the measure determining module automatically suggests workflow specific measures and workflow correlated attributes specific measures that are selected from a group includes of (i) temporal measures based on temporal attributes and the workflow stage, (ii) progress tracking measures based on progress tracking attributes and the workflow stage, (iii) priority related measures based on priority related attributes and the workflow stage, or (iv) ownership related measures based on ownership related attributes and the workflow stage.)

wherein the database schema is implemented based on usage patterns of the plurality of users using the content item, the usage patterns being based on different types of interaction with the content item according to detecting a user-related event including at least one or more of opening, modifying, saving, creating a new version, closing, deleting, moving, or updating of the content item (Kapoor2 – defining, refining or validating a star schema for a source database includes automatically determining ranking based on the usage analysis technique and data profiling technique [Col. 2 lines 8-29].) The usage analysis module may be configured to (i) determine numeric non key columns that are frequently updated (i.e. modifying) to indicate candidate facts [Col. 10 lines 30-43].)
Claims 8, 9, 16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kapoor2 in view of Johnstone further in view of Fisher.
	Regarding claim 8, Kapoor2 modified by Johnstone does not appear to teach:
wherein the shared characteristic includes a location of the users
	However, Fisher teaches:
wherein the shared characteristic includes a location of the users (Fisher – the content system can be set up for distribution to people within a group, such as a building, a work facility, a college campus or some other group of individuals [0018].)

Regarding claim 9, Kapoor2 modified by Johnstone does not appear to teach:
wherein the shared characteristic includes a rank of the users
	However, Fisher teaches:
wherein the shared characteristic includes a rank of the users (Fisher – in a P2P network, a super-peer server can act as a centralized server to a subset of client nodes in the P2P network, maintain an index of data available on the subset of client nodes, and answer queries sent from a client node or another super-peer server [0017].)
	Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Kapoor2, Johnstone and Fisher before them, to modify the system of Kapoor2 and Johnstone of receiving data associated with use of a content item in a content management system, measuring a use of content management system resources utilized for maintaining the content item, the maintaining the content item including at least one of storing the content item in a database and processing the content item in response to interactions with one or more application processes operating on the content management system, assigning values of a usage metric to the content item, the usage metric providing an indication that the content management 
Regarding claim 16, Kapoor2 modified by Johnstone does not appear to teach:
wherein the usage metric associated with a content item provides an indication of an entity that created the content item
	However, Fisher teaches:
wherein the usage metric associated with a content item provides an indication of an entity that created the content item (Fisher – usage tracking servers can administer rights and ownership of various content to be distributed to users. Based on reported content usage, usage tracking server can calculate and distribute royalties to content owners (i.e. entity that created the content item) [0019].) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Kapoor2, Johnstone and Fisher before them, to modify the system of Kapoor2 and Johnstone of receiving data associated with use of a content item in a content management system, measuring a use of content management system resources required for maintaining the content item maintained in the content management system, the maintaining the content item including at least storing the content item in a database and processing the content item in response to interactions with one or more application processes operating on the content management system, assigning, based at least in part on the measured use of content management system resources, values of a usage metric to the content item, the usage metric providing an indication of the content management system resources required for maintaining the content item, generating, by the analytics engine, a database schema having a plurality of dimensions for a user group, the database schema being defined based on the use of the content item by one or more members of the user group and the values of the usage metric assigned to the content item based on an analysis of access frequency or popularity of the content item being accessed 
Regarding claim 20, Kapoor2 modified by Johnstone does not appear to teach:
wherein the shared characteristic includes a location of the users
	However, Fisher teaches:
wherein the shared characteristic includes a location of the users (Fisher – the content system can be set up for distribution to people within a group, such as a building, a work facility, a college campus or some other group of individuals [0018].) 

Regarding claim 21, Kapoor2 modified by Johnstone does not appear to teach:
wherein the shared characteristic includes a rank of the users
	However, Fisher teaches:
wherein the shared characteristic includes a rank of the users (Fisher – in a P2P network, a super-peer server can act as a centralized server to a subset of client nodes in the P2P network, maintain an index of data available on the subset of client nodes, and answer queries sent from a client node or another super-peer server [0017]. 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Kapoor2, Johnstone and Fisher before them, to modify the system of Kapoor2 and Johnstone of receiving data associated with use of a content item in a content management 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166